Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on July 21, 2010. Common/Preferred shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Paul Belica – Class I to serve until 2013 Election of James A. Jacobson* - Class II to serve until 2011 Re-election of William B. Ogden, IV – Class I to serve until 2013 Election of Alan Rappaport* -Class I to serve until 2013 The other members of the Board of Trustees at the time of the meeting, namely Messrs. Hans W. Kertess and John C. Maney† continued to serve as Trustees of Convertible & Income II Fund. *Preferred Shares Trustee †Interested Trustee
